DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-34 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent Claim 18 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “determining a number N of individual wake-up packets of the multiplexed wake-up packet; determining a time offset To(n) for each of the individual wake-up packets, where n=1…N; generating the multiplexed wake-up packet as a time domain multiplexed signal comprising all the N individual wake-up packets with the time offsets To(n); and transmitting the multiplexed wake-up packet.”, in combination with the rest of claim limitations of claim 18.
Independent claims 26 and 34 recite the same allowable subject matter as in Claim 18, thus, claims 26 and 34 are allowed for the same reasons of claim 18.
Dependent claims 19-25, 27-33 are allowed based on the same reasons by virtue of their dependency of independent claims 18 and 26.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461